DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/19/2021 has been entered. Claims 1, 3-10 and 12-23 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-10 and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2015/0260719, hereinafter Godec in view of United States Patent No. 5,462,879, hereinafter Bentsen, United States Patent No. 8,858,886, hereinafter Chuah and United States Patent No. 5,210,778, hereinafter Massart.
Regarding claims 1 and 21, Godec teaches a specimen analysis apparatus (figure 2) for measuring an optical signal value of a target material in a specimen (intended use MPEP § 2114 (II) and is taught in the abstract) comprising: a cartridge (item 16) comprising at least two containers (items 40 and 48), at least one of the at least two containers containing an internal standard material including a target material (paragraph [0027]); and a controller (paragraph [0030]) configured to determine a correction value for a concentration of the target material (paragraphs [0059], [0092] and [0103]-[0107]); and determine a concentration of the target material in the specimen (item 116), wherein a first container from among the at least two containers contains the internal standard material having a predetermined concentration (paragraph [0099]).
Godec fails to teach the controller is configured to determine a correction value for a measured concentration of the target material in the specimen by comparing a first slope of a measured calibration curve indicating a change in the optical signal value of the target material measured in the at least two containers with a second slope of a predetermined factory calibration curve indicating a change in the optical signal value of the target material; and determine a corrected concentration of the target material in the specimen based on the corrected value for the measured concentration of the target material in the specimen.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a correction value by comparing a first slope of a measured calibration curve against a factory calibration curve which utilize two containers with different concentration of analytes and to determine a corrected concentration based on the correction value because it would allow for the calibration to work from the maximum concentration to the minimum concentration thereby providing accurate results (Bentsen, column 4, lines 16-31).
Godec and Betsen fail to teach the controller is configured to obtain, from a code provided on the cartridge, a predetermined factory calibration curve indicating a predetermined change in the optical signal value of the target material between the at least containers.
Chuah teaches a system with interchangeable optical cartridges with memory on each cartridge which stores calibration data (the calibration data is considered to be “code” which is stored on the cartridge) so that the system can correct the detected values from the system based on the standard calibration information received for each individual cartridge (Chuah, abstract and column 6, lines 15-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added memory to the cartridge so that it can store calibration data (the lookup table data or mathematical equation as described it Betsen) and the system to correct the detected values because it would allow for standard calibration data received for each cartridge individually (Chuah, abstract and column 6, lines 15-34).
Godec, Bentsen and Chuah fail to teach a second container from among the at least containers contains the internal standard material having a predetermined concentration different from the predetermined concentration of the internal standard material in the first container.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a standard material having a different concentration to the second container because it would allow for a calibration line to be determined over a range of concentrations (Massart, column 5, lines 23-26).
Regarding claim 3, Godec teaches wherein the change in the optical signal value of the target material comprises an extent of change in at least one of an absorbance, a fluorescence, and a luminance (paragraph [0074]) according to a difference of concentrations of the target material in the at least two containers (paragraph [0021]).
Regarding claim 4, Godec teaches wherein the controller is configured to determine an absorbance based on a first absorbance of the of the target material measured in the first container from among the at least two containers, a second absorbance of the target material measured in the second container from among the at least two containers (paragraphs [0059] and [0074]).
Modified Godec teaches determining a slop of a change based on the first and second absorbance and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the measured concentration of the target material based on the slope of the change in the absorbance (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 5, Godec teaches wherein the controller is configured to determine an absorbance based on a first absorbance of the of the target material measured in the first container from among the at least two containers, a second absorbance of the target material measured in the second container from among the at least two containers (paragraphs [0059] and [0074]).
Modified Godec teaches determining a slop of a change based on the first and second absorbance and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the measured concentration of the target material by 
Regarding claim 6, Godec teaches wherein the controller is configured to determine a luminance based on a first luminance of the of the target material measured in the first container from among the at least two containers, a second luminance of the target material measured in the second container from among the at least two containers (paragraphs [0059] and [0074]).
Modified Godec teaches determining a slop of a change based on the first and second luminance and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the measured concentration of the target material based on the slope of the change in the luminance (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 7, Godec teaches wherein the controller is configured to determine a fluorescence based on a first fluorescence of the of the target material measured in the first container from among the at least two containers, a second fluorescence of the target material measured in the second container from among the at least two containers (paragraphs [0059] and [0074]).
Modified Godec teaches determining a slop of a change based on the first and second fluorescence and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the measured concentration of the target material based on the slope of the change in the fluorescence (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 8, Godec teaches wherein the controller is configured to determine at least one region corresponding to a difference in concentrations of the target material in the at least two containers and a first extent of the change in the optical signal value of the target material for each region (paragraphs [0059] and [0074], each container is considered to be a different region).
Modified Godec teaches determining a correction value for a concentration of the target material for each region by comparing the measured calibration curve indicating the first extent of a change in the optical signal value of the target material for each region with the predetermined factory calibration curve 
Regarding claim 9, Modified Godec teaches wherein the controller is configured to generate a plot of concentration changes from an absorbance of the target material based on the correction value for the measured concentration of the target material, wherein the predetermined factory calibration curve indicating a second extent of the change in the optical signal value of the target material is stored in a memory or mapped to and stored in the code provided on the cartridge, and wherein the controller is configured to initially determine whether the optical signal value of the target material measured in the at least two containers is within a predetermined measurement range, and based on a result of the initially determining whether the optical signal value is within the predetermined measurement range, determine whether to use the optical signal value of the target material in determining the correction value for the measured concentration of the target material (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31 and Chua in abstract and column 6, lines 15-34).
Regarding claims 10 and 22, Godec teaches a specimen analysis apparatus (figure 2) for measuring an optical signal value of a target material in a specimen (intended use MPEP § 2114 (II) and is taught in the abstract) comprising: a cartridge (item 16) comprising at least two containers (items 40 and 48), at least one of the at least two containers containing an internal standard material including the target material (paragraph [0027]); and a controller (paragraph [0030]) configured to determine whether the optical signal value of the target material in the at least two containers is within a predetermined measurement range, select at least two optical signal values of the target material to be used in determining a correction value based on a result of the determination, and determine the correction value for a measured concentration of the target material in the specimen using the selected at least two optical signal values of the target material (paragraphs [0059], [0092] and [0103]-[0107]) wherein the controller (paragraph [0030]) is further configured to determine a correction value for a concentration of the target material (paragraphs [0059], [0092] and [0103]-[0107]); and determine a concentration of the target material in the specimen (item 116).
Godec fails to teach the controller is configured to determine the correction value for a measured concentration of the target material in the specimen by comparing a first slope of a measured calibration 
Bentsen teaches a method of calibration in which the calibration procedure involves using two calibrates, each with a known analyte concentration which are typically close to the maximum and minimum concentration range over which measurements are taken and a slope and intercept of a calibration plot are adjusted until the relationship characterized by the calibration matches the lookup table data or mathematical equation (factory calibration curve) stored by the system (Bentsen, column 4, lines 16-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a correction value by comparing a first slope of a measured calibration curve against a factory calibration curve which utilize two containers with different concentration of analytes and to determine a corrected concentration based on the correction value because it would allow for the calibration to work from the maximum concentration to the minimum concentration thereby providing accurate results (Bentsen, column 4, lines 16-31).
Godec and Betsen fail to teach the controller is configured to obtain, from a code provided on the cartridge, a predetermined factory calibration curve indicating a predetermined change in the optical signal value of the target material between the at least containers.
Chuah teaches a system with interchangeable optical cartridges with memory on each cartridge which stores calibration data (the calibration data is considered to be “code” which is stored on the cartridge) so that the system can correct the detected values from the system based on the standard calibration information received for each individual cartridge (Chuah, abstract and column 6, lines 15-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added memory to the cartridge so that it can store calibration data (the lookup table data or mathematical equation as described it Betsen) and the system to correct the 
Godec, Bentsen and Chuah fail to teach a second container from among the at least containers contains the internal standard material having a predetermined concentration different from the predetermined concentration of the internal standard material in the first container.
Massart teaches an analytical instrument in which standards having different concentrations are utilized so that calibration lines can be determined over a range of concentrations (Massart, column 5, lines 23-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a standard material having a different concentration to the second container because it would allow for a calibration line to be determined over a range of concentrations (Massart, column 5, lines 23-26).
Regarding claim 12, Godec teaches wherein the extent of the change between the selected at least two optical signal values comprises at least one of an extent of a change in an absorbance, an extent of a change in a fluorescence, and an extent of a change in a luminance according to a difference between in concentrations of the target material in the at least two containers (see supra, specifically, Godec paragraph [0027] and Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 13, modified Godec teaches wherein the controller is configured to determine a slope of changes of an absorbance according to a difference in concentrations of the target material using the selected at least two optical signal values of the target material, and determine the correction value for a concentration of the target material by comparing the slope of the changes of the absorbance with a predetermined slope of changes of the absorbance (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 14, modified Godec teaches wherein the controller is configured to calculate an amount of change of an absorbance according to a difference in concentrations of the target material using the selected at least two optical signal values of the target material, and determine the correction value for the measured concentration of the target material by comparing the calculated amount of change in the absorbance of the target material with a predetermined amount of change in the 
Regarding claims 15 and 23, Godec teaches a measurement method of a specimen analysis apparatus (figure 2) for measuring an optical signal value of a target material in the specimen (abstract), the measurement method comprising: receiving a specimen in at least two containers (items 40 and 48), at least one of the at least two containers containing an internal standard material including the target material (paragraph [0027]); measuring the optical signal value in the at least two containers (paragraphs [0059], [0092] and [0103]-[0107]); and comparing a change in the optical signal value and determining a correction value for a measured concentration of the target material in the specimen (paragraphs [0059], [0092] and [0103]-[0107]) and determining a concentration of the target material in the specimen (item 116).
Godec fails to teach the comparing a first slope of a measured calibration curve indicating a change in the optical signal value according to a different between concentrations of the target material in the at least two containers with a second slope of the predetermined factory calibration curve indicating a change in the optical signal value of the target material and determining a correction value for a concentration of the target material, based on the comparing; and determining a corrected concentration of the target material in the specimen based on the corrected value for the measured concentration of the target material in the specimen.
Bentsen teaches a method of calibration in which the calibration procedure involves using two calibrates, each with a known analyte concentration which are typically close to the maximum and minimum concentration range over which measurements are taken and a slope and intercept of a calibration plot are adjusted until the relationship characterized by the calibration matches the lookup table data or mathematical equation (factory calibration curve) stored by the system (Bentsen, column 4, lines 16-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a correction value by comparing a first slope of a measured calibration curve against a factory calibration curve which utilize two containers with different 
Godec and Betsen fail to teach the controller is configured to obtain, from a code provided on the cartridge, a predetermined factory calibration curve indicating a predetermined change in the optical signal value of the target material between the at least containers.
Chuah teaches a system with interchangeable optical cartridges with memory on each cartridge which stores calibration data (the calibration data is considered to be “code” which is stored on the cartridge) so that the system can correct the detected values from the system based on the standard calibration information received for each individual cartridge (Chuah, abstract and column 6, lines 15-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added memory to the cartridge so that it can store calibration data (the lookup table data or mathematical equation as described it Betsen) and the system to correct the detected values because it would allow for standard calibration data recived for each cartridge individually (Chuah, abstract and column 6, lines 15-34).
Godec, Bentsen and Chuah fail to teach a second container from among the at least containers contains the internal standard material having a predetermined concentration different from the predetermined concentration of the internal standard material in the first container.
Massart teaches an analytical instrument in which standards having different concentrations are utilized so that calibration lines can be determined over a range of concentrations (Massart, column 5, lines 23-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a standard material having a different concentration to the second container because it would allow for a calibration line to be determined over a range of concentrations (Massart, column 5, lines 23-26).
Regarding claim 16, Godec teaches determining an absorbance based on a first absorbance of the of the target material measured in the first container from among the at least two containers, a second 
Modified Godec teaches determining a slop of a change based on the first and second absorbance and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the concentration of the target material based on the slope of the change in the absorbance (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 17, Godec teaches determining an absorbance based on a first absorbance of the of the target material measured in the first container from among the at least two containers, a second absorbance of the target material measured in the second container from among the at least two containers (paragraphs [0059] and [0074]).
Modified Godec teaches determining a slop of a change based on the first and second absorbance and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the concentration of the target material by comparing the amount of change in the absorbance with a predetermined amount of the change in absorbance (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 18, Godec teaches determining a luminance based on a first luminance of the of the target material measured in the first container from among the at least two containers, a second luminance of the target material measured in the second container from among the at least two containers (paragraphs [0059] and [0074]).
Modified Godec teaches determining a slop of a change based on the first and second luminance and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the concentration of the target material based on the slope of the change in the luminance (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 19, Godec teaches determining a fluorescence based on a first fluorescence of the of the target material measured in the first container from among the at least two containers, a second 
Modified Godec teaches determining a slop of a change based on the first and second fluorescence and a difference between concentrations of the target material in the first and second containers, and determine the correction value for the concentration of the target material based on the slope of the change in the fluorescence (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).
Regarding claim 20, Godec teaches determining at least one region corresponding to a difference in concentrations of the target material in the at least two containers and a first extent of the change in the optical signal value of the target material for each region (paragraphs [0059] and [0074], each container is considered to be a different region).
Modified Godec teaches wherein the determining the correction value for the concentration of the target material comprises: comparing the measured calibration curve indicating the first extent of the change in the optical signal value of the target material for each region with the predetermined factory calibration curve indicating a second extent of the change in the optical signal value of the target material for the region to determine the correction value for the concentration of the target material for each region; generating a plot of concentration changes according to an absorbance of the target material based on the correction value for the concentration of the target material; and determining whether the optical signal value of the target material measured in the at least two containers are is within a predetermined measurement range, and based on a determination result, determining whether to use the optical signal value in determining the correction value for the concentration of the target material (see supra, specifically, Godec as modified by Bentsen in column 4, lines 16-31).

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the optical cartridge of Chuah does not reasonably correspond to the claimed “cartridge” because the cartridge does not include at least two containers with at least one of the containers containing an internal standard material including the target material is not 
Regarding applicant’s argument that Chuah does not include a code provided on the cartridge  that permits the controller to obtain, from a code provided on the cartridge, a predetermined factory calibration curve indicating a predetermined change in the optical signal value of the target material between the at least two containers, is not found persuasive. The claim does not specify what type of code is being utilized and therefore under the broadest reasonable interpretation, the code which is on the memory can be considered to be the code. As such the controller would be obtain from a code provided on the cartridge (code on the memory), a predetermined factory calibration curve (the code on the memory has this information) indicating a predetermined change in the optical signal value of the target material between the at least two containers (the code is utilized for calibrating the system), thereby the references render the claim as obvious. 
Regarding applicant’s argument the proposed modification of Godec would impermissibly change the principle of operation of Godec because it would include adding a non-volatile memory to a component that otherwise includes no electrical components is not found persuasive. The addition of a memory device to a cartridge which has no electronics would not change the principle of operation of the device of Godec. The principle of operation of the device of Godec is still present in the modified version as the principle of operation is the use of the cartridge to use optical measurements to analyze the samples. The addition of the non-volatile memory to the cartridge only enhances the ability of the cartridge by improving the calibration of the cartridge, thereby improving the results obtained from the cartridge. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798